DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of the species, Compound 326 from Table A, in the reply filed on 9/21/21 is acknowledged.  Applicant has not provided any reasons for the traversal.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 30-57 are pending.  Claims 48-49, 51 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 30-47, 50, 52-57 are examined herein insofar as they read on the elected invention and species.
A search has been performed on the species election (Compound 326) and found free of the prior art, therefore allowable.
A new species will now be selected from the genus of formula I for further examination.  Claims 48-51 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 30-47, 52-56 are examined herein insofar as they read on the elected invention and species.




Claim Objections
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 30 is objected to since the word “Method” is capitalized unnecessarily. Since the sentence does not start with this word, please amend so that the “M” is lower case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 30-57 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/316,034.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 30-57 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,034,650.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass largely overlapping scopes of a compound of formula I for use in methods of treating bovine or swine respiratory diseases.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-47, 52-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US Patent 8,084,615).
Andersen et al. teach antibacterial compounds of formula I for use in methods of treating bacterial infections (abstract).  A preferred compound is compound 453 (col. 349).

    PNG
    media_image1.png
    144
    340
    media_image1.png
    Greyscale


The total daily dose of the compounds of this invention administered to a human in single or divided doses is from 0.01 to 50 mg/kg body weight (col. 78, lines 61-64).  Pharmaceutically acceptable carriers are taught (col. 72, lines 33-36).  Subcutaneous administration is also taught (col. 76, lines 12-13).
It is noted that the limitation “treatment” in claim 30 is further defined as “prevention” in claims 52-53.  Since everyone is need of prevention of bovine and swine respiratory diseases, administration of the claimed compounds in a human for any reason would read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627